Bissell, J.,
delivered the opinion of the court.
As was suggested in the preceding opinion, this case was tried with the case of The Jefferson County Bank v. Hummel, ante, p. 337, by consolidation in the lower court, and the decree was rendered on precisely the same testimony. There was no difference whatever in the two cases, except as to the parties in interest, the amount of the indebtedness, and the property covered. Since we affirmed the judgment in The Bank v. Hummel the affirmance of this must of necessity follow.

Affirmed.